DETAILED ACTION
This action is responsive to the application filed 9/7/18.
Claims 1-21 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation ‘the therapeutic output signal configurable to provide either one of RF stimulation therapy and RF ablation therapy’. According to Meriam-Webster, ‘either’ can mean 1. ‘being the one and the other of two’ or 2. ‘being the one or the other of two’. Therefore, there is an inherent ambiguity in the claim language as to whether the claim requires the capability to provide both ablation and stimulation therapies or just one of ablation and stimulation therapies. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20130317585) in view of Chiu et al.	(US 20130296977, “Chiu”) and Baumann et al. (US 6227204, “Bauman”), or in the alternative as being unpatentable over Barker in view of Chiu, Bauman and Demarais et al. (US 20070135875).
Regarding claim 1, Barker teaches a pain management system for use in conjunction with an orthopedic implant device having a hardware component (Abstract, ‘An implantable lead assembly […]’; par. 3, ‘spinal cord stimulation systems have been used as a therapeutic modality for the treatment of chronic pain syndromes’), the 
Barker fails to teach that the external device is configured to transmit radio frequency (RF) energy through the application of a RF signal to an external RF energy interface; that the implantable energy interface is an RF energy interface, and that the therapy controller is an RF therapy controller configured to provide pulses of an RF signal in a in a therapy band that is greater than the energy transmission band.
Regarding the pulsed RF aspect, Chiu teaches a similar device for stimulating nerve tissue (Abstract), which comprises an external device (Par. 73 and fig. 6, remote controller 400) configured to transmit radio frequency (RF) energy through the application of a RF signal to an external RF energy interface (Par. 72 and fig. 6, power source 300 having a transmission coil portion), wherein the RF signal oscillates at a frequency in an energy transmission band (Par. 72, ‘radio frequency charging (e.g., 900 MHz band or radio or microwave)’); and an implantable medical device comprising: one or more electrodes configured to be implanted in, on, or adjacent a target area of nerves (Par. 79 and fig. 6, electrodes 180 is implanted proximate ganglia 500), an implantable RF energy interface (Par. 72 and Fig. 6, implantable stimulator 100 having a reception coil 200 for radio frequency charging) configured to receive energy from the external RF energy interface over a wireless energy link (Par. 72, ‘Power may be transmitted by inductive coupling or any other wireless charging mechanisms such as […] radio frequency charging (e.g., 900 MHz band or radio or microwave).’), and a RF therapy 
Chiu further teaches that the efficacy of PRF treatment in nerve disorder is well-documented (Par. 41), and that use of PRF reduces temperature rise of the tissue and allows for higher operating voltages (Par. 41). Therefore, in view of Chiu, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to utilize pulsed radio frequency energy, in order to utilize an energy modality with high clinical efficacy, and to reduce unwanted temperature rise in the target tissue, as taught by Chiu. 
Regarding the RF charging aspect, Baumann teaches an implant that can be a neuro-stimulator or a pain suppression device (Col. 2, lines 47-52) use charging coils which receives charging signals in the rage of 40 KHz-50 MHz (Col. 4, lines 36-44).
Since both Baker and Baumann teach different configurations for wirelessly charging an implantable device, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known configuration of wireless charging for the other in order to achieve the predictable result of a 
Regarding the requirement that therapy band be greater than the power transmission band, considering that applicant hasn’t disclosed any apparent criticality for the transmission band to be less than the therapy band, it is the examiner's opinion that it would have been obvious for one of ordinary skill in the art to select the charging frequency as needed including at frequencies less than the therapy band, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Finally, while, the examiner does not believe that claim 1 requires a device capable of providing both RF stimulation therapy and RF ablation therapy. For the sake of concise examination an alternative rejection which assumes this narrower interpretation is presented. 
With respect to the RF ablation therapy aspect, Demarais teaches an analogous implantable medical device (Par. 44, ‘ […] it should be understood that partially or completely implantable extravascular apparatus additionally or alternatively may be utilized.’) configured for neuromodulation (Abstract), the device comprising: one or more electrodes (Par. 44, ‘[…] one or more electrodes configured to deliver a thermal electric field to renal neural fibers for renal neuromodulation via heating’) configured to be implanted in, on, or adjacent a target area of nerves (Par. 28, ‘Thermally-induced (via heating and/or cooling) neuromodulation may be achieved via apparatus positioned proximate target neural fibers, such as being positioned’); a RF therapy controller (Par. 
Therefore, in view of Demarais, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the device to provide both RF stimulation therapy and RF ablation therapy in order to add additional functionality to the device to allow it to be used in an ablative manner in cases where it was deemed desirable by a physician, as taught by Demarais.
Regarding claim 2, Barker, as modified, further teaches wherein the energy transmission band is in a range of 40-60 KHz (Barker has previously been modified in view of Baumann to provide a charging signal within this range; See Baumann, col. 4, lines 36-44) and the therapy band is in a range of 300-500 KHz (Barker has previously 
Regarding claim 3, Barker, as modified, further teaches wherein the external device is configured to transmit continuous RF energy through the application of a continuous RF signal to the external RF energy interface (Barker has previously been modified in view of Baumann to provide an RF charging signal within this range; See Baumann, col. 4, lines 36-44).
Regarding claims 4-5, Barker, as modified, further teaches wherein the external device is further configured to transmit RF energy through the application of a RF signal that oscillates at a frequency in a diathermy band less than the therapy band; and wherein the diathermy band is in a range of 40-60 KHz (Barker has previously been modified in view of Baumann to provide a charging signal within this range; See Baumann, col. 4, lines 36-44).
Regarding claim 6, Barker, as modified, further teaches wherein the RF stimulation therapy alters or interrupts transmission of action potentials by one or more nerves at the target area (Barker has previously been modified in view of Chiu to utilize pulsed RF; See Chiu, par. 68).
Regarding claim 9, Barker, as modified, fails to teach wherein the RF ablation therapy induces necrosis in cells at the target area.
However, considering that the claim recites ‘configurable to provide either one of RF stimulation therapy and RF ablation therapy’ it is the examiner’s positon that the claim as written only requires that device is configured to provide one of RF stimulation therapy and RF ablation therapy. Since, Barker, as modified, provides stimulation 
Regarding claim 10, Barker, as modified, teaches a pulse train, having a duty cycle up to 50% (See Chiu, par. 54, for instance a preferred embodiment with a pulse width of 50 ms and a repetition rate of 2 Hz yields a duty cycle of 10% which is less than 50%), a pulse amplitude between 45V and 60V (See Chiu, par. 54, voltage between 1 volt and 60).
Barker, as modified, fails to teach that a pulse width of .05 µsec. The examiner maintains, however, that considering the wide range of pulse parameters present in the art of neuro-stimulation that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configured the device to provide an optimal pulse parameters including pulse width, duty cycle, amplitude and pulse frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Barker, as modified, fails to explicitly teach wherein a duration of the therapeutic output signal is in a range of 140-220 seconds.
The examiner maintains however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configured the device to provide an optimal range of output signal duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Barker, as modified, further teaches wherein the therapeutic output signal is further configurable to increase a temperature at the target area to provide analgesic heat therapy (Barker has previously been modified in view of Chiu to provide an implant capable of raising the temperature of the target tissue; See Chiu, par. 55).
Regarding claim 15, Barker, as modified, teaches wherein the therapeutic output signal is configurable in response to a control signal that selects the therapeutic output signal to be one of RF stimulation therapy and RF ablation therapy (Par. 136, ‘programming unit 1008 that, for example, allows modification of pulse characteristics’).
Regarding claim 16, Barker, as modified, further teaches wherein the target area of nerves comprises a dorsal root ganglion (DRG) (Fig. 5C, Dorsal root ganglia 420a).
Regarding claim 17, Barker, as modified, teaches an implantable medical device configured for chronic implant with an orthopedic implant device having a hardware component (Abstract, ‘An implantable lead assembly […]’; par. 3, ‘spinal cord stimulation systems have been used as a therapeutic modality for the treatment of chronic pain syndromes’), the device comprising: one or more electrodes (Fig. 10, Electrodes 134)  configured to be implanted in, on, or adjacent a target area of nerves (Fig. 10, Electrodes 134); an RF (Barker has previously been modified in view of Baumann to utilize RF wireless charging; see Baumann, col. 4, lines 36-44) energy interface configured to receive energy from an external RF (see Baumann, col. 4, lines 36-44) energy interface over a wireless energy link (Fig. 10, antenna 1018 receives energy from an external recharging unit 1016; pars. 133-134; par. 137 discloses that antenna 1018 is configured to receive RF signals); an energy storage component 
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as either being unpatentable over Barker in view of Chiu and Baumann, as applied to claims 1-6, 9-12, 15-17 above, and further in view of Demarais.
Regarding claim 18, Barker, as modified, teaches that the RF therapy controller is configured to generate a RF stimulation output (See Chiu, Abstract, ‘Stimulations of the ganglion may be carried out with pulsed radiofrequency’), but fails to teach that the RF therapy controller is configured to additionally generate a RF heat output, and a RF ablation output.
Demarais teaches an analogous implantable neuro-modulation device which comprises a RF therapy controller (Par. 31, ‘In addition to monitoring or controlling the 
Therefore, in view of Demarais, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the device to provide a RF heat output and a RF ablation output in addition to the electrical stimulation output of Barker in order to provide additional functionality to the device. One of ordinary skill in the art would recognize that the additional functionalities allow the usage of the device to be tailored to the particulars of the patient being treated as determined by a physician. 
Regarding claim 21, Barker, as modified, teaches a pulse train, having a duty cycle up to 50% (See Chiu, par. 54, for instance a preferred embodiment with a pulse width of 50 ms and a repetition rate of 2 Hz yields a duty cycle of 10% which is less than 
Barker, as modified, fails to teach that a pulse width of .05 µsec. The examiner maintains, however, that considering the wide range of pulse parameters present in the art of neuro-stimulation that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configured the device to provide an optimal pulse parameters including pulse width, duty cycle, amplitude and pulse frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7-8 and 19 is/are rejected under 35 U.S.C. 103 as either being unpatentable over Barker in view of Chiu and Baumann, as applied to claims 1-6, 9-12, 15-17 above, or as being unpatentable over Barker in view of Chiu, Baumann and Demarais, as applied to claim 18 and 21 above, and further in view of Amurthur et al. (US 9511228, “Amurthur”).
Regarding claims 7 and 19, Barker, as modified, teaches wherein the therapeutic output signal comprises a pulse train having a pulse frequency between 1 Hz and 10 KHz (See Chiu, Par. 54, discloses a pulse repetition rate between .1 Hz and 10 Hz, which overlaps with the claimed range), and a pulse amplitude of between 1 and 60 volts (See Chiu, par. 54), and a pulse width of between 5µsec and 250 µsec (See Chiu, par. 54, the disclosed pulse width of between .1 ms and 500 ms overlaps with the claimed ranged).
Barker, as modified, fails to teach the amplitude is between 0.3 mA and 20 mA.
Amurthur teaches an implantable device for activating both parasympathetic activation and sympathetic inhibition (Col. 14, lines 17-37) which a pulse frequency between 1 Hz and 10 KHz (Col. 14, lines 17-37, 20Hz), and a pulse amplitude of between 0.3 mA and 20 mA (Col. 14, lines 17-37, .02-50 mA), and a pulse width of between 5µsec and 250 µsec (Col. 14, lines 17-37, 100-250 µSec).
In view of Amurthur, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure the device to deliver stimulation pulses with the claimed properties, since these ranges were known ranges for delivering stimulation pulses at the time that the invention was made, as demonstrated by Amurthur. 
Regarding claim 8, Barker fails to explicitly teach the duration of the therapeutic output signal to be 20-30 minutes
The examiner maintains however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configured the device to provide an optimal range of output signal duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as either being unpatentable over Barker in view of Chiu and Baumann, as applied to claims 1-6, 9-12, 15-17 above, or as being unpatentable over Barker in view of Chiu, Baumann and Demarais, as applied to claim 18 and 21 above, and further in view of Dobak et al. (US 20070203521, “Dobak”).
Regarding claims 13 and 20, Barker, as modified, fails to teach wherein, the therapeutic output signal comprises a pulse train has a duty cycle between 50 and 95%, a single electrode pulse amplitude between 1mA and 50mA, a pulse train duration of between continuous and 50% of time.
Dobak teaches an analogous device wherein, the therapeutic output signal comprises a pulse train has a duty cycle between 50 and 95% (Par. 127), a single electrode pulse amplitude between 1mA and 50mA (Par. 27), a pulse train duration of between continuous and 50% of time (Par. 127).
In view of Dobak, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure the device to deliver stimulation pulses with the claimed properties, since these ranges were known ranges for delivering stimulation pulses at the time that the invention was made, as demonstrated by Dobak. 
Regarding claim 14, Barker, as modified, further teach wherein the duration of the therapeutic output signal is in a range of 20-30 minutes (See Dobak, par. 128, ‘2 minutes to about 30 minutes’).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. US 10117580 (‘580). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘580 are simply a narrower recitation of the application claims. Therefore, it would be impossible to make or use the device recited by the claims of ‘580 without infringing on the application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794